DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive.
Applicant argues that the pins that are part of the nesting support structure fail to satisfy the claim language of the bulk material shipping container is configured to rest the plurality of nesting supports distribute and direct the weight of the bulk material shipping container to the upstanding leg at each corner.” However, the nesting supports of Gauthier include the pins (30) and the corner plates (32) that support them, both these features make up the nesting support structure which is clearly depicted in Figure 9 with the bulk shipping container resting thereon (reference number 32 has been included in the rejection below for additional clarity). "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). MPEP 2144.01.
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “the bulk material shipping container is configured to rest [blank] the plurality of nesting supports.”  Appropriate correction is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen (US Patent No. 5,445,289), and further in view of Gauthier (US Patent No. 7,997,213).
Re: Claim 1, Owen discloses the claimed invention including an unloader configured to support and facilitate unloading of a bulk material shipping container comprising:
a container support (28) including a plurality of upstanding legs (14, 15, 16, 17), a rectangular frame with a upstanding leg connected at each corner thereof (Fig. 1), a pallet receiver (28) having a vertical pallet holding wall (31-34) extending around the perimeter of the rectangular frame, walls extend about the perimeter except for interconnecting each walls, however, connecting each wall such that they extend over the entire perimeter would be an obvious matter of Howard v. Detroit Stove Works, 150 U.S. 164 (1893);
a pallet support base (27, 28, 29, 30) extending inwardly from a bottom edge of the pallet holding wall for supporting the bulk material shipping container (Fig. 1), and the pallet holding wall is configured to guide the bulk material shipping container onto the pallet support base (Fig. 1, Col. 3, lines 1-5, walls guide in bulk container for proper positioning) except for nesting supports. However, Gauthier discloses a plurality of nesting supports (30, 32) disposed on the pallet support base (20), wherein the pallet receiver is configured to receive a bottom portion (15, 16) of the bulk material shipping container such that the plurality of nesting supports direct the weight of the bulk material shipping container to the upstanding leg (18) at each corner (Depicted in Figs. 8-9, Col. 4, lines 16-30, weight of the bulk container rests on nesting supports thus directing said weight to the legs in each corner);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add stacking guides and nesting supports as taught by Gauthier, since Gauthier depicts that such a modification facilitates stacking of the assembled storage containers units thus restricting movement of stacked container such that they are held in place while stacked.
a material director (42) attached to the pallet receiver and supported by the container support, the material director having a plurality of material directing walls extending downwardly from an upper opening adjacent the pallet receiver 
Re: Claim 2, Owen discloses the claimed invention including one of the plurality of material directing walls (45) has a material unloading port formed there through defining the lower opening (Figs. 2-3).
Re: Claim 3, Owen discloses the claimed invention including the material unloading port is configured to direct the received material through the chamber and toward an area exterior to two of the upstanding legs of the container support (Fig. 3, directs material exteriorly).
Re: Claim 5, Owen discloses the claimed invention including the container support further comprises a leg stabilizing frame (19, 20, 21, 22, 36, 38, 39)extending between the plurality of upstanding legs below the material director (Depicted in Fig. 1).
Re: Claim 8, Owen discloses the claimed invention including the material director extends to the perimeter of the rectangular frame (Depicted in Fig. 3).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen (US Patent No. 5,445,289) and Gauthier et al. (US Patent No. 7,997,213). as applied to claim 1 respectively above, and further in view of Otto (US Patent No. 917,646).
Re: Claims 4, Owen discloses the claimed invention including a removable closure plate (35) except for a nozzle. However, Otto teaches a nozzle plate for 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a nozzle as taught by Otto, since Otto states in column 2 lines 70-74 that such a modification allows the user to direct the flow of material out of the material director.
Claim 6, 7 and 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen (US Patent No. 5,445,289) and Gauthier et al. (US Patent No. 7,997,213) as applied to claim 1, 8,  and 11 respectively above, and in further view of Dubbert et al. (US Patent No. 5,339,996 herein after Dubbert)
Re: Claim 6, Owen discloses the claimed invention except for expandable legs. However, Dubbert discloses an unloader with a plurality of upstanding legs comprises an expandable supporter having a leg section (19), a foot section (23, 27) telescopically received in the leg section and a locking member (25) for holding the leg section and the foot section in a predetermined position for adjusting a height of the container support (Fig. 1-4, Col. 5, lines 1-10, expandable legs, foot section, locking members).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add expandable legs with the above features as taught by Dubbert, since Dubbert states in column 4, lines 63-68 that such a modification allows the user to place an object below for unloading and then the retracted position allows for easy transport of the device between job sites.
Re: Claim 7, Owen in view of Dubbert as applied in the rejection for claim 6 above discloses the claimed invention including each of the plurality of upstanding legs 
Re: Claim 9, Owen in view of Dubbert as applied in the rejection for claim 6 above discloses the claimed invention including each of the plurality of legs has a foot disposed on an end thereof opposite the rectangular frame and the lower opening is disposed at the bottom of the material director above the feet (Owen: Fig. 1 depicts the lower opening at the bottom of the material director and in view of Dubbert Figs. 1-4 above the modified feet).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.